Title: To George Washington from Major General Philip Schuyler, 12–13 July 1776
From: Schuyler, Philip
To: Washington, George

 

Dear Sir
Albany July 12th[–13] 1776

I am just returned from Crown point, to which place I accompanied General Gates—On our Way to that place we stop’d at Tyconderoga and left Colonel Trumbull to take a View of the Grounds opposite to it and on the East Side of Lake Champlain—In the Evening of the 5th we arrived at Crown point and on the 6th Colonel Trumbull arrived, who made so favorable a Report of the Ground, he had been to view, that in a Council of all the General Officers held on the 7th it was unanimously resolved to take post there as your Excellency will see by the inclosed Paper No. 1—On the 8th we returned to Tyconderoga and on the 9th we went over the Ground for the intended post on the East Side, which we found so remarkably strong as to require little Labour to make it tenable against a vast Superiority of Force, and fully to answer the purpose of preventing the Enemy from penetrating into the Country to the South of it—On the Evening of the same Day I received a Remonstrance by the Hands of General Sullivan, Copy whereof No. 2. with Copy of my Answer No. 3 I also enclose.
The most descriptive pen cannot describe the Condition of our Army—Sickness, Disorder, and Discord reign triumphant: the latter occasioned by an illiberal and destructive Jealousy, which unhappily subsists between the Troops raised in different Colonies.
General Sullivan is on his Way down—The Occasion of it your Excellency will see in his Letter to me; Copy of which No. 4 is inclosed, together with Copy of my Answer No. 5 the former General Gates saw soon after I received it and the latter (of which he approved) before it was sent.
By the Advice of the General Officers I have ordered all the sick to Fort George—Two Houses capable of containing about 350 are ready for their Reception and a sufficient Quantity of Boards is collected, under which to shelter the Remainder comfortably until Hospitals can be erected.
The Waste that has been made of provision is incredible—Flour we have in plenty, but of pork not more than six hundred Barrels, and fresh Beef extremely difficult to be procured—I hope the Commissary General will send up pork.

Intrenching Tools of every Kind are wanted, no one can tell what is become of them, nor can we find above fifty of the vast Number of Axes that have been sent up—I expected to find a Scarcity of both & before I left this gave Orders for collecting all that could be got: In procuring the former we have had no Success, of the latter something better than three hundred are to be forwarded to Morrow—perhaps the Scarcity of intrenching Tools at New York no longer subsists, if so be pleased to order all that can be spared—Axes I am in hopes to procure.
Your Excellency will please to press Congress for their pleasure on the Resolution No. 6 for raising six Companies to guard the Frontiers, which we conceived could be much better done by the Inhabitants themselves than by others. None of the Militia from the Eastern Colonies are yet arrived, they are extremely apprehensive of being infected with the small pox, and not without Reason as it proves fatal to many of them.
The excessive high price which the Troops are to pay for the Cloathing bought for them will give great Disgust and be attended with the most disagreeable Consequences: I wish Congress could see fit to order an abatement on the first Cost, so considerable as that the Soldiers might see the Attention paid them.
I am informed that there is a Resolution of Congress that no Officer should hold double Commissions; there are several such appointed in Canada by the Generals that commanded there: I have made one here by giving my Aid de Camp Captain Van Renselaer a Company in Van Schaick’s that became vacant by the Death of Captain Mills—If such a Resolution exists I wish to know it with your Orders for my Conduct in Regard to those already appointed.
We have Reason to believe that the Indians will be very numerous at the ensuing Treaty. I set out to Morrow to meet them.
We have had no Intelligence from Canada since that contained in General Sullivan’s Letters, which passed me on my Way to Crown point.
No Carpenters are yet arrived from New England—Those from Connecticut were to leave Hartford some Day this Week. Please to order up the sundry Articles mentioned in the inclosed List of naval Stores. No. 7.

Lead is an Article we stand in great Need of, if any can be spared your Excellency will be so good as to order it to be sent up.
July 13th—The Lead is just arrived, but the Anchors & Cables I fear are by some Mistake landed at pougkeepsie—Be so good as to order Mr Hughes to make Enquiry into the Matter.
[Inclose Returns of the Army at Crown point, the Garrisons of Fort George &c.
When I was at Crown point I proposed to a Council of Officers an Expedient to procure the Return of the Deserters from the Northern Army and it was] unanimously agreed that I should write to the different Governments from whence Troops had been sent—intreating the Governors and Commanders in Chief to issue their proclamations promising pardon to all such as should return by a limitted Time to be fixed by such Governors &c. and to require all officers civil & military in their respective Governments to apprehend all such Deserters as should not comply with the Terms offered—which I hope will meet with your Approbation. I am Dr Sir with the most unfeigned Esteem & respect Your Excellencys most Obedient Humble Servant

Ph: Schuyler

